Citation Nr: 1612790	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date, prior to September 29, 2006, for the grant of service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an earlier effective date, prior to September 29, 2006, for the grant of service connection for tinnitus, to include whether there was clear and unmistakable evidence (CUE) in the March 1973 rating decision.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The Veteran had active service from July 1970 to March 1972. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO).

The Board notes that upon review of the Veteran's arguments on appeal, it appears that he is seeking an earlier effective date for the grant of service connection for tinnitus.  In the arguments presented by his attorney, he has raised the issue as one of CUE in the March 1973 rating decision.  Despite the manner in which the Veteran stated the issue, it is clear from the Veteran's contentions that he is claiming entitlement to an earlier effective date based on CUE in a prior rating decision.  Therefore, the Board has rephrased the issue as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In September 1972, the RO received a claim from the Veteran for service connection for loss of hearing.
 
2.  In a March 1973 rating decision, the RO denied service connection for a hearing condition. 
 
3.  On September 29, 2006, the RO received a claim from the Veteran for service connection for tinnitus and a low back disability. 
 
4.  Prior to September 29, 2006, there is no communication from the Veteran or his representative that may be construed as a claim for service connection for a lumbar spine disability. 


CONCLUSIONS OF LAW

1.  An effective date earlier than September 29, 2006, for the grant of service connection for degenerative disc disease of the lumbar spine, is not warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.114, 3.400 (in effect prior to March 24, 2015).

2.  The criteria for an effective date of March 5, 1972, for the award of service connection for tinnitus, are met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.114, 3.400 (in effect prior to March 24, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

As to the lumbar spine, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement (NOD).  The Court has held that, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has been provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. 

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim for an earlier effective date for the grant of service connection for a lumbar spine disability may proceed without prejudicing the Veteran.

As to tinnitus, the Board is granting an effective date of March 5, 1972, for the award of service, which is one day following the date of his separation.  As the Veteran is being awarded the maximum benefit available, any error in VCAA notice or assistance is moot.

Legal Criteria and Analysis

I. Lumbar Spine

The Veteran seeks an earlier effective date, earlier than September 29, 2006, for the grant of service connection of degenerative disc disease of the lumbar spine.  Through his attorney he has argued that a claim for service connection for a lumbar spine disability was filed within a year of separation from service, in February 1973 when, during a VA examination, the examiner noted a history of chronic back strain due to injuries in service.  The Veteran argues that the proper effective date of the grant for service connection of a lumbar spine disability should be March 4, 1972, the date after separation from service.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) . 

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) ; see also 38 C.F.R. § 3.155(a).

The Veteran filed a claim for service connection for loss of hearing in September 1972.  As part of the development of that claim, the RO requested a VA examination.  In a January 1973 request for VA examination, the RO listed "low back pain" among the disabilities for which an examination was being requested.  A VA examination was conducted in February 1972.  At the time, the examiner noted a diagnosis of history of chronic low back strain and noted the Veteran had injured his back twice in service.  

In a March 1973 rating decision, the RO denied service connection for hearing loss, and granted service connection for bilateral otitis media with a noncompensable evaluation.  Although the complaint of tinnitus on examination was mention in passing, there was no language suggesting or implying that service connection for tinnitus was being considered for service connection.  The Veteran was informed of the decision in an April 1973 letter.  The Veteran did not appeal the decision.  

Thereafter, the Veteran filed a claim for service connection for a low back disability, amongst others, on September 29, 2006.

As noted, the Veteran has argued that the February 1973 VA examination should be construed as an informal claim for service connection for a low back disability.   

As noted, the Veteran has argued that a claim for service connection for a low back disability was filed at the time the February 1973 VA examiner noted a diagnosis of history of chronic lumbar strain.  This argument, while not specifically cited by the Veteran, seems to be based on 38 C.F.R. § 3.157(b)(1).  

In that regards, in analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contain two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection has previously been established.  This comports with the first criterion in the first sentence of subsection (b); that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

A review of the file shows that 38 C.F.R. § 3.157(b)(1) is not for application in the present case.  At the time of the February 1973 VA examination, service connection for a low back disability had not been established or denied.  Therefore, to the extent that the Veteran may be arguing that the February 1972 VA examination was a claim for service connection for a low back disability, there is no regulation which supports the argument.

Moreover, prior to September 29, 2006, the Veteran did not submit any communication which could be construed as a claim for service connection for a low back disability.  Indeed, the only claim filed by the Veteran prior to September 29, 2006, was a claim for service connection for impaired hearing.  At the time of the February 1973 VA examination noting a lumbar spine disability, no prior claim for service connection for a lumbar spine disability had been submitted and/or denied.  Indeed, it was at the RO's own initiative that the Veteran's low back was examined in the first place.  Moreover, there was no claim , formal or informal , filed by the Veteran for a low back disability within a year of the February 1973 VA examination.  Indeed, there is nothing in the record which can be construed as a claim for service connection for a low back disability until September 29, 2006.  

As noted above, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Despite the findings at the February 1973 VA examination, there is no communication from the Veteran prior to September 29, 2006 which even mentions his low back.  In addition, as noted above, the findings of the medical examiner in February 1973 cannot be construed as a claim for service connection for a low back disability.

Therefore, for the reasons stated above, the Board finds that the currently assigned effective date of September 29, 2006, the date of the claim, for the grant of service connection for degenerative disc disease of the lumbar spine is the correct date.  An earlier effective date, prior to September 29, 2006 for the grant of service connection for a lumbar spine disability is not warranted.  

II. Tinnitus

The Veteran also contends that he is entitled to an effective date for an award of service connection for tinnitus earlier than September 29, 2006.  

In this case, the RO, in a February 2012 rating decision, granted service connection for tinnitus pursuant to a February 2012 Board decision, and assigned an effective date of September 29, 2006, for the award of service connection.  The Veteran disagreed with the effective date assigned and argued that the effective date of the award should be March 5, 1972, the date after the release form active duty.  He argues that he filed an initial claim for service connection for loss of hearing in September 1972 within a year of separation from service and tinnitus was noted in the February 1973 VA examination which the examiner attributed to noise exposure in service.  Therefore, he argues, since he filed a claim for service connection within a year of separation from service, the proper effective date should be March 5, 1972.  

In September 1972, the Veteran claimed service connection for loss of hearing, and in the March 1973 rating decision, the RO adjudicated and granted the claim for service connection for hearing loss and bilateral otitis media.  The Veteran alleges that the RO committed CUE by failing to adjudicate -- and allow -- service connection for tinnitus in the March 1973 rating decision.  Concerning his contentions that the RO should have "inferred" a claim for service connection for tinnitus from the complaints of tinnitus noted by the examiner on the February 1973 examination report, the Veteran has cited no laws or regulations in effect at the time of the March 1973 rating decision that would have required the RO to have construed a doctor's report as a "claim" for benefits.  

As discussed in detail above, the 1973 VA examination report cannot be accepted as a claim for service connection for tinnitus.  However, although the Veteran's 1972 claim made no reference to back problems or complaints, the Veteran did specifically indicate that he was seeking service connection for "impaired hearing," which could be reasonably construed as encompassing tinnitus.  Although the 1973 report cannot constitute a claim, the fact that the Veteran specifically listed ringing in his ears among his complaints to the VA examiner does reinforce that he intended that the claim identified in his 1972 application to include tinnitus.

Under these circumstances, the Board finds that the Veteran's claim of entitlement to service connection for tinnitus was raised in September 1972, which was within one year of his separation from service.  Although tinnitus was mentioned in passing among complaints in the 1973 rating decision, there is no language implying that service connection was being specifically denied or even adjudicated for tinnitus.  Such claim remained pending and unadjudicated until the Board awarded service connection in February 2012.  Therefore, the proper effective date for the award of service connection for tinnitus is March 5, 1972, which is one day following the date of his separation form service.  The benefit sought on appeal is granted.

Having granted the benefit in full, the Board finds that the allegations of CUE in the March 1972 rating decision are moot and need not be addressed.


ORDER

Entitlement to an effective date earlier than September 29, 2006, for degenerative disc disease of the lumbar spine, is denied.

Entitlement to an effective date earlier of March 5, 1972, for the award of service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


